Citation Nr: 0934681	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 
1962 and from October 1978 to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Regional Office (RO) in Huntington, West Virginia, which 
denied the claim on appeal.

The Veteran had a local hearing before an RO hearing officer 
in April 2008.  The Veteran also had a hearing before the 
undersigned in June 2009.  A transcript of each proceeding 
has been associated with the claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

REMAND

The Veteran argues that his current Meniere's disease began 
in 1997 while still on active duty.  He specifically points 
to an August 1997 ER visit as reflective of symptoms of his 
current Meniere's disease.  A VA examination and nexus 
opinion was provided in May 2008.  The examiner, S.M.S., 
M.D., determined that the Veteran's current Meniere's disease 
was not related to the Veteran's active service.  In 
rendering his opinion, Dr. S.M.S. referred to the August 1997 
ER history and physical examination in which the Veteran 
presented with headache and confusion.  Dr. S.M.S. observed 
that "[t]here is no mention of vertigo or ENT (ear, nose and 
throat) problem[s] on that admission.  THIS CLEARLY STATES 
THAT [THE] VETERAN DID NOT HAD [SIC] ANY ENT PROBLEM ON THAT 
ADMISSION AND THE ONSET OF VERTIGO WAS NOT ON THAT DAY, as 
the veteran stated.  THE REAL DATE OF ONSET OF VERTIGO IS NOT 
CLEAR."  [Emphasis as in original].  However, review of the 
August 1997 triage note associated with the ER visit 
demonstrates the Veteran's chief complaint upon admission was 
"headache with nausea, confusion, diaphoresis and unsteady 
gait."  [Emphasis added]  Moreover, a head CT was ordered at 
that time due to "headaches with nausea, conf[u]sional 
diaphoresis [and] unsteady gait."  [Emphasis added]

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
United States Court of Appeals for Veterans Claims held that 
when VA provides a veteran with a medical examination related 
to a claim for service connection, the examination must be 
adequate.  In light of Dr. S.M.S.'s failure to consider 
notations of unsteady gait in August 1997 as potentially 
reflective of Meniere's disease, the case must be returned 
for further clarification.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to Dr. S.M.S. 
for review and clarification of his May 
2008 nexus opinion.  Specifically, Dr. 
S.M.S. should opine as to whether the 
Veteran's complaint of an unsteady gait in 
August 1997 is reflective of Meniere's 
syndrome.  If Dr. S.M.S. is no longer 
available, the claims folder must be sent 
to another appropriately qualified medical 
professional for review and clarification 
of the opinion.  The reviewer must indicate 
whether currently diagnosed Meniere's 
syndrome is as likely as not related to the 
Veteran's military service, to include 
consideration of the August 1997 triage 
note and CT scan report reflecting a chief 
complaint of an unsteady gait.  The opinion 
should be associated with the Veteran's VA 
claims folder.

2.  After completion of the above 
development, and any other development 
deemed necessary, readjudicate the 
Veteran's claim of entitlement to service 
connection for Meniere's disease.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a SSOC and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by 
the Board for additional development or other 
appropriate action must be handled in an expeditious 
manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


